Citation Nr: 0635105	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-11 163	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus.  

2.  Entitlement of secondary service connection for 
peripheral neuropathy.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1968 to 
March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO rating decision.  

The veteran testified at a June 2006 videoconference hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C., and a transcript is of record.  

For reasons discussed hereinbelow, the issue of service 
connection for peripheral neuropathy as secondary to the 
service-connected diabetes mellitus is being remanded to the 
RO via the Appeals Management Center in Washington, DC.  



FINDING OF FACT

The service-connected diabetes mellitus currently is not show 
to require restriction of activities.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).   

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

In July 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1).  The July 2004 letter said 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Additionally, the veteran was informed in a May 2006 letter 
of the applicable regulations on disability ratings and 
effective dates if his claim was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that there are applicable VA examination and 
treatment records on file, including a VA examination in 
August 2004.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his video conference hearing in June 2006.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  


Schedular Criteria

In this case, the RO has evaluated the service-connected 
diabetes mellitus as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).  


Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be medical evidence that the 
condition requires insulin, a restricted diet, and 
regulation of the veteran's activities.  

There is now evidence that the veteran is taking insulin and 
follows a restricted diet.  Consequently, it must be 
determined whether his diabetes requires regulation of his 
activities.  

It was reported on VA examination in August 2004 that there 
was no interference in the veteran's ability to engage in 
personal activities of daily living.  

Although it was noted by M.P. Sanders, M.D., in March 2005, 
that the veteran was not able to operate heavy equipment 
because he had trouble controlling his blood glucose, 
subsequent medical evidence on file in February and December 
2005 reveals that the veteran was able to work for several 
months for a company involved in recovery of communications 
equipment as part of Hurricane Katrina relief efforts in 
Texas and the Gulf of Mexico, which involved working long 
hours seven days a week.  

The veteran also said in December 2005 that he had monitored 
his diabetes mellitus carefully.  It was noted in December 
2005 that he was advised not to operate heavy equipment and 
to avoid alcohol consumption while on Klonopin for his 
depression.  

He said in February 2006 that he was self employed in the 
land grading business to supplement his retirement income 
and, overall, was improving.  The Board would also note that 
the veteran's weight was relatively stable between VA 
examination in August 2004, when it was 266 pounds, and 
evaluation in December 2005, when it was 254 pounds.  

This recent evidence shows that the veteran's diabetes 
mellitus does not result in regulation of activities, as he 
was recently able to work multiple hours in the hurricane 
relief effort.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected diabetes mellitus is not 
assignable in this case.  



ORDER

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  



REMAND

The rating action dated in July 2002 denied service 
connection for peripheral neuropathy, and the veteran was 
notified of the denial on August 15, 2003.  

A statement on behalf of the veteran that was received by VA 
in October 2002, along with medical evidence containing 
evidence of peripheral neuropathy due to diabetes mellitus, 
is construed by the Board as a Notice of Disagreement with 
the July 2002 rating decision.  No Statement of the Case has 
been promulgated on this issue.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, this matter must be REMANDED to the RO for the 
following action:

The RO must issue a Statement of the Case 
and notification of the veteran's 
appellate rights on the issue of 
secondary service connection for 
peripheral neuropathy.  38 C.F.R. § 19.26 
(2006).  The veteran is reminded that to 
vest the Board with jurisdiction over the 
issue, a timely substantive appeal must 
be filed.  
38 C.F.R. § 20.202 (2006).  If the 
veteran perfects the appeal as to this 
issue, the RO should undertake all 
appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


